DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s arguments with respect to claims 16 – 20 have been considered, but they are not persuasive.  In the Examiner Interview conducted on June 21, 2022, Examiner agreed that the proposed amendments would overcome the prior art rejection(s) if submitted in response to the Office Action dated May 12, 2022.  However, after further consideration, the proposed amendment, which recites that the substrate bears metal nanowires “and migrated or redeposited cut metal nanowires, metal nanoparticles, or other metal-containing structures” does not overcome the rejection(s) because the amendment is directed to the process of how the metal nanowires are formed on the substrate surface.  The claimed electronic product comprises a substrate bearing metal nanowires, and the prior art, Winoto, discloses a substrate (14) having metal nanowires (16) (see Figure 1 of Winoto).  Thus, the end product, in both the prior art and the claimed process, is a substrate having a surface bearing metal nanowires.  The fact that portions of cut nanowires may migrate or redeposit onto intact metal nanowires on the substrate of the claimed product does not distinguish over the prior art Winoto which discloses a substrate having patterned (or cut) metal nanowires.  Migrated or redeposited metal nanowires onto intact metal nanowires still produce metal nanowires.
MPEP 2113 (I) recites "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 16 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Winoto et al. (U.S. Patent Publication No. 2011/0253668).
Regarding claim 16, in Figure 1, Winoto discloses a consumer electronic product comprising: a substrate (14) having a surface bearing metal nanowires (16) and migrated or redeposited cut metal nanowires, metal nanoparticles, or other metal-containing structures (this is an apparatus claim, thus the process of redepositing the cut metal nanowires onto intact metal nanowires holds no patentable weight; Winoto teaches patterned or cut metal nanowires), wherein the metal nanowires of the substrate are selectively patterned (the metal nanowires are patterned, Abstract and paragraph [0006]; Figure 1) by applying a patterning paste comprising a complexing agent comprising guanidine thiocyanate to the substrate such that the metal nanowires are selectively cut into a pattern, and wherein portions of the cut metal nanowires migrate or redeposit onto intact metal nanowires or migrate or redeposit as metal nanoparticles or other metal-containing structures (this is an apparatus claim, thus the process of selectively patterning the metal nanowires and redepositing the cut metal nanowires onto intact metal nanowires holds no patentable weight; Winoto teaches patterned metal nanowires).   
Regarding claim 17, Winoto discloses wherein the complexing agent further comprises an amine (see claim 16, the process of selectively patterning the metal nanowires holds no patentable weight).  
Regarding claim 18, Winoto discloses wherein the metal nanowires comprise silver nanowires (paragraph [0025]).  
Regarding claim 19, Winoto discloses wherein the substrate comprises a circuit board or an antenna (Figure 1).  
Regarding claim 20, Winoto discloses wherein the consumer electronic product comprises a touchscreen (paragraph [0002]).

Allowable Subject Matter
Claims 1, and 3 – 15 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREMESHA S WILLIS whose telephone number is (571)270-3391. The examiner can normally be reached Monday-Friday 8am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TREMESHA S WILLIS/Primary Examiner, Art Unit 2847